DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 9984474 in view of Facchin (U.S. Publication 20120069012). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 16811654 are obvious by the claims in Patent 9984474 in view of Facchin (U.S. Publication 20120069012), as shown below;
Conflicting claims
SN 16811654
Conflicting claims USPN 9984474
20. (New) A method for measuring a feature on or near a viewed object, the method comprising the steps of: determining three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit; displaying on a monitor a three-dimensional point cloud view of the plurality of points on the surface of the viewed object; selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device; determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points; placing one or more point cloud view using a pointing device; determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points is determined based on the intersection of a three-dimensional trajectory line associated with the one or more measurement pixels and the reference surface; and determining the dimensions of the feature on or near the viewed object using the three- dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit.


The method of claim 1, wherein the reference surface is a plane.
23. (New) The method of claim 20, wherein the step of selecting one or more reference surface points using a pointing device is performed by placing reference surface cursors on each of the reference surface points.
4. The method of claim 1, wherein the step of selecting one or more reference surface points using a pointing device is performed by placing reference surface cursors on each of the reference surface points.
26. (New) The method of claim 20, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three- dimensional coordinates of a point on the surface of the viewed object.
6. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three-dimensional coordinates of a point on the surface of the viewed object.

	
28. (New) The method of claim 20, wherein the reference surface is determined based on the three-dimensional coordinates of the one or more of the reference surface points or the three-dimensional coordinates of surface 


10. The method of claim 1, wherein the feature on or near the viewed object is a missing corner of the viewed object, and wherein the step of placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device comprises performing an area measurement by placing a first measurement cursor on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, 63GE284234 (BD3076940US02) placing a second measurement cursor on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third measurement cursor at a third distance from the reference surface points.
30. (New) The method of claim 29, further comprising the steps of: determining that the third distance is greater than the first distance and the second distance; determining an angle between a first line extending between the first measurement cursor and the third measurement cursor and a second line extending between the second measurement cursor and the third measurement cursor using the central processor unit; and if the angle is within a predetermined range of angles, automatically determining the area enclosed by the projected reference surface points associated 
31. (New) The method of claim 29, further comprising the steps of: determining the lengths of a first line extending between the first measurement cursor and the third measurement cursor and a second line extending between the second measurement cursor and the third measurement cursor using the central processor unit; and displaying on the monitor the area enclosed by the projected reference surface points associated with the measurement cursors and the lengths of the first line and the second line.










Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of USPN 9984474 view of Facchin (U.S. Publication 20120069012). 
USPN 9984474 teaches all the limitations of claim 21 above, but does not explicitly teaches a point cloud view.
However Facchin in a relevant art of point cloud assisted photogrammetric restitution teaches a point cloud view (as explained in [0019] method comprises the simultaneous visualization on a screen 5 of the ensemble 50 of a stereoscopic image 33 and a point cloud 34 acquired on a given area 2)
Facchin in USPN9984474 to gain the advantage of accurate and reliable images [Facchin [0039]].            




Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-40 of USPN 10586341 in view of Facchin (U.S. Publication 20120069012). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 16811654 are obvious by the claims in Patent 10586341 in view of Facchin (U.S. Publication 20120069012), as shown below;
Conflicting claims
SN 16811654
Conflicting claims USPN 10586341
20. (New) A method for measuring a feature on or near a viewed object, the method comprising the steps of: determining three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit; displaying on a monitor a three-dimensional point cloud view of the plurality of points on the surface of the viewed object; selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device; determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points; placing one or more measurement cursors on one or more point cloud view using a pointing device; determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points is determined based on the intersection of a three-dimensional trajectory line associated with the one or more measurement pixels and the reference surface; and determining the dimensions of the feature on or near the viewed object using the three- dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit.





Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of USPN10586341view of Facchin (U.S. Publication 20120069012). 
USPN 10586341teaches all the limitations of claim 21 above, but does not explicitly teaches a point cloud view.
However Facchin in a relevant art of point cloud assisted photogrammetric restitution teaches a point cloud view (as explained in [0019] method comprises the simultaneous visualization on a screen 5 of the ensemble 50 of a stereoscopic image 33 and a point cloud 34 acquired on a given area 2)
Facchin in USPN 10586341 to gain the advantage of accurate and reliable images [Facchin [0039]].            



Claims 22-39 are also rejected based on their dependencies.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-28, 34-36, 38 are rejected under 35 U.S.C. 102 as being anticipated by Facchin (U.S. Publication 20120069012).
Regarding claims 20, 23, 24,27-28, Facchin discloses a method for measuring a feature on or near a viewed object (as explained in [0019] method comprises the simultaneous visualization on a screen 5 of the ensemble 50 of a stereoscopic image 33 and a point cloud 34 acquired on a given area 2) , the method comprising the steps of: 
determining three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit (as explained in [0021-0022] The point cloud 34 is preferably obtained by means of a laser scanner 4 with LiDAR remote sensing technique, adapted to point the same zone 2; the point cloud 34 is an ensemble of points defined in three-dimensional coordinates of the zone 2); 

selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device (as explained in [0025] The software application 100 allows the real time connection of the collimation mark S of the stereoscopic image 33 with the corresponding collimation mark S' of the point cloud 34. The collimation mark is the point either indicated or pointed by a pointer which can run on the image 33 and on the point cloud 34, e.g. a cursor); 
determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points (as explained in [0025] The software application 100 allows the real time connection of the collimation mark S of the stereoscopic image 33 with the corresponding collimation mark S' of the point cloud 34. The collimation mark is the point either indicated or pointed by a pointer which can run on the image 33 and on the point cloud 34, e.g. a cursor. The collision mark S of the stereoscopic image 33 is coupled with the collimation mark S' of the point cloud 34 so that all movements on the axes X, Y and Z of the collimation mark S on the stereoscopic image 33 cause a equal movement of the collimation mark S' of the point cloud 34); 
placing one or more measurement cursors on one or more measurement pixels of the three-dimensional point cloud view using a pointing device (as explained in [0025] The software 
determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points is determined based on the intersection of a three-dimensional trajectory line associated with the one or more measurement pixels and the reference surface (as explained in [0027] the three-dimensional coordinates of the collimation mark S are immediately acquired because the software itself obtains the coordinates X and Y, i.e. the planar coordinates of the collimation mark S, from the stereoscopic image 33, while the depth or in this case the coordinate Z, is automatically acquired from the point cloud 34. For example, if the collimation mark S is on the vertex of a roof of a building 54, the planar coordinates will be given by the stereoscopic image 33 but the depth Z will be obtained automatically by the point cloud 34); and 
determining the dimensions of the feature on or near the viewed object using the three- dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit (as explained in [0042] The dimension of the image 33 and of the point cloud 34 on the screen may be varied at will. With regards to the point cloud 34, the 
Regarding claim 21, Facchin further discloses wherein the three-dimensional point cloud view includes a plurality of frame points forming a frame on the reference surface to indicate a location of the reference surface (as explained in [0042]).
Regarding claim 22, Facchin further discloses wherein the reference surface is a plane (as explained in [0030] the software 100 may plot a depth Z calculated on an averaging plane interpolating the points of the point cloud 34 which are closer to the position of the collimation mark S' within a given distance, again chosen by the user on a case-by-case basis).
Regarding claim 25, Facchin further discloses wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three- dimensional coordinates of a point on the surface of the viewed object (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance)).
Regarding claim 26, Facchin further discloses wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three- dimensional coordinates of a point on the surface of the viewed object (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance) or three-dimensional (when the planar coordinates and the depth, i.e. the current X, Y, Z coordinates of the collimation mark S' and the coordinates X, Y, Z of the cloud points are considered for calculating the distance)).

Regarding claim 34, Facchin further discloses displaying on the monitor a two-dimensional image of the viewed object; determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying an overlay on a pixel in the two-dimensional image if the distance is below the predetermined distance threshold (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance), [0034] if the depth Z calculated in this manner is deemed not correct, the operator can always deactivate the function and manually determine the position, based on the stereoscopic vision of the image 33, [0035] the normal conditions, the operator simply needs to move the collimation mark S on the image 33 and the software program 100 plots the depth Z 
Regarding claim 35, Facchin further discloses wherein the distance is a perpendicular distance between the point on the surface of the viewed object and the reference surface (as explained in [0005] A critical aspect of photogrammetry is the detail with which the depth (typically the Z coordinate) of an object is determined; it depends on the B/H (base/height) ratio, where B is the distance between image centers O' and O'', commonly known as image base, and H is the distance between the image base and the object P, as shown in FIG. 1. In particular, the image base is the distance which separates the two image centers, which are the points in space in which the two photographs of a stereoscopic image are taken. The height H is the average height between the image base B and the framed surface; in the aerial case, H is the relative flying height, i.e. the difference between the flying height and the average height of terrain in that zone).
Regarding claim 36, Facchin further discloses determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in the three-dimensional point cloud view an indication of the surface point having a distance below the predetermined distance threshold (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance) or three-dimensional (when the planar coordinates and the depth, i.e. the current X, Y, Z coordinates of the collimation mark S' and the 
Regarding claim 38, Facchin further discloses displaying a guide line on the three-dimensional point cloud view extending from one of the one or more projected reference surface points associated with the one or more measurement cursors on the reference surface to a point on the surface of the viewed object, wherein the guide line is perpendicular to the reference surface (as explained in [0005]w.r.t image base B).
Allowable Subject Matter
9.	Claims 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Re-claim 29, wherein the feature on or near the viewed object is a missing corner of the viewed object, and wherein the step of placing one or more measurement cursors on one or more measurement pixels of the three-dimensional point cloud view using a pointing device 
Regarding claim 37, displaying on the three-dimensional point cloud view a plurality of field of view lines extending from a field of view origin to provide a visual indication of the orientation of a tip of a probe of a video inspection device with respect to the viewed object.
Regarding claim 39, wherein the reference surface is a reference plane, further comprising the steps of: determining an edge view plane based on the three-dimensional coordinates associated with at least two of the measurement cursors placed on an edge of the viewed object using the central processor unit; determining an angle between the reference plane and the edge view plane using the central processor unit; and if the angle is outside of a predetermined range of angles, indicating a warning on the monitor.
	Claims 30-33 are also objected because of their dependencies.
Examiner Notes
10. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is

references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
12	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wiles (U.S. Patent 6990228) discloses Image processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858